DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/24/2021 which amended claims 1, 4, 6, 7, 10, 14-15, and 20, added new claims 21-25 and cancelled claims 3, 5, 8-9 and 12-13. Claims 1-2, 4, 6-7, 10-11 and 14-25 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-2, 4, 6-7, 10-11 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious a second link; and a connecting rod, wherein a first end of the second link is fixedly coupled to the first link to form a V-shape, wherein the V-shape is open in a direction towards the holder, wherein a second end of the second link is pivotally coupled to a first end of the connecting rod, and wherein a second end of the connecting rod is pivotally coupled to the corrective optics.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Regarding Claim 21, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious a reflective screen fixedly coupled to the holder such that an angle between the reflective screen and the holder is the same when the pivot frame is in the first pivot frame position as when the pivot frame is in the second frame position.
These limitations in combination with the other limitations of claim 21 renders the claim non-obvious over the prior art of record.
Regarding Claim 23, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious corrective optics coupled to the reflective screen at a second end of the reflective screen, wherein the second end is opposite the first end.
These limitations in combination with the other limitations of claim 23 renders the claim non-obvious over the prior art of record.

Carollo (US 2016/0116748) discloses a dual mode virtual reality and augmented reality headset (Figures 4-6; wherein henceforth references to figure 4 incorporates 4A and 4B, references to figure 5 incorporates 5A-5C and references to figure 6 incorporates 6A-6B, unless otherwise stated), comprising:
a head-attachment (Figure 4A; Support 408);
a main frame (Figure 4A; Side Frames 404) coupled to the head-attachment (Figure 4A; Support 408); and
a pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504), comprising:

a reflective screen (Figures 5 and 6; Combiner 502) configured to reflect content shown on the display screen (see Paragraph [0042]; wherein it is disclosed that in AR mode, as shown in FIGS. 6A-6B, the flat plate combiner 502 may rotate into an angled position from which it (i) is transmitted by the user's line-of-sight 602; and (ii) reflects an image from the displays 106a, 106b),
wherein the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) is pivotally coupled to the main frame (Figure 4A; Side Frames 404) to allow the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) to be moved between a first pivot frame position (see Figure 6; wherein the first pivot frame position is depicted) and a second pivot frame position relative to the main frame (see Figure 5 wherein the second pivot frame position is depicted), 
wherein in the first pivot frame position (see Figure 6 wherein the first pivot frame position is depicted), the reflective screen (Figure 6; Combiner 502) is configured to at least partially intersect a field of view of a user wearing the dual mode VR and the AR headset (see Figure 6 and Paragraph [0042]; wherein it is disclosed that in AR mode, as shown in FIGS. 6A-6B, the flat plate combiner 502 may rotate into an angled position from which it (i) is transmitted by the user's line-of-sight 602; and (ii) reflects an image from the displays 106a, 106b), and 
wherein in the second pivot frame position (see Figure 5 wherein the second pivot frame position is depicted) the display screen (Figure 5; Display 106b) is further 
corrective optics (Figure 6; Optics) operably coupled to the pivot frame (see Figure 6), wherein the corrective optics are configured to move to a first position relative to the main frame when the pivot frame moves to the first pivot frame position (see Figure 6; wherein upon the first pivot frame position being accomplished the optics are moved out of a line of sight of the viewer); wherein the corrective optics (Figures 5 and 6; Optics) are pivotally coupled to the main frame (see Figures 5 and 6), and
the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) further comprises a first link (Figure 5; Hinge 504), wherein a first end of the first link (Figure 5; Hinge 504) is fixedly coupled to the holder (see Figure 5), and wherein a second end of the first link (Figure 5; Hinge 504) is pivotally coupled to the main frame (see Figure 5).

Lanier (US 2016/0349509) discloses an augmented reality headset (Figures 6 and 7), comprising: a head attachment (Figure 1; Head Strap 180); a main frame (Figure 1; Transparent Optical Member 140) coupled to the head-attachment (see Figure 1); and a pivot frame (Figures 1, 6 and 7; Slot 110 and/or Attachment Mechanism 795 and Reflectors 630 or 730), comprising: a holder (Figures 1 ad 7; Slot 110 and/or Attachment Mechanism 795) configured to accommodate an electronic device (see Figures 6 and 7; Smartphone 600 or 700) having a display screen (see Figures 6 and 7; Display Screen 610 or 710); and a reflective screen (Figures 6 and 7; 
the pivot frame (Figures 1, 6 and 7; Slot 110 and/or Attachment Mechanism 795 and Reflectors 630 or 730) further comprises a reflective element (Figures 6 and 7; Reflectors 630 or 730), wherein the reflective element (Figures 6 and 7; Reflectors 630 or 730) is configured to reflect light along an optical axis of a camera (Figures 6 and 7; Camera 620 or 720) of the electronic device (Figures 6 and 7; Smartphone 600 or 700) when the electronic device (Figures 6 and 7; Smartphone 600 or 700) is accommodated in the holder (see Figures 6 and 7); wherein the reflective element (Figures 6 and 7; Reflectors 630 or 730) comprises at least one surface extending at a first angle relative to the holder (see Figures 6 and 7).

In regards to claim 1, neither Carollo nor Lanier discloses a second link; and a connecting rod, wherein a first end of the second link is fixedly coupled to the first link to form a V-shape, wherein the V-shape is open in a direction towards the holder, wherein a second end of the second link is pivotally coupled to a first end of the connecting rod, and wherein a second end of the connecting rod is pivotally coupled to the corrective optics.
In regards to claim 21, neither Carollo nor Lanier discloses a reflective screen fixedly coupled to the holder such that an angle between the reflective screen and the holder is the same when the pivot frame is in the first pivot frame position as when the pivot frame is in the second frame position.
In regards to claim 23, neither Carollo nor Lanier discloses corrective optics coupled to the reflective screen at a second end of the reflective screen, wherein the second end is opposite the first end.
Dependent claims 2, 4, 6-7, 10-11, 14-20, 22 and 24-25 are likewise allowable by virtue of their dependency upon allowable independent claims 1, 21 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882